J-A07029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

EDWARD THOMAS ADAMS

                            Appellant                No. 1445 WDA 2016


            Appeal from the Judgment of Sentence August 31, 2016
              In the Court of Common Pleas of Allegheny County
               Criminal Division at No: CP-02-CR-0002870-2016


BEFORE: OLSON, STABILE, and STRASSBURGER, * JJ.

MEMORANDUM BY STABILE, J.:                                 FILED JUNE 5, 2017

        Appellant, Edward Thomas Adams, appeals from the August 31, 2016

judgment of sentence entered in the Court of Common Pleas of Allegheny

County (“trial court”) sentencing him to a period of six months’ probation

following a non-jury trial for driving under the influence (DUI).1       Upon

review, we affirm.

        The factual and procedural history of the matter is undisputed.2

Briefly, on January 10, 2016, at approximately 2:56 a.m., Officer Falconio

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S.A. § 3802(a)(1).
2
  All facts come from the trial court’s December 5, 2016 opinion unless
otherwise noted.
J-A07029-17



observed a white Dodge Dart pulling into the parking area of a shopping

plaza, which included a shop owned by Appellant.         All shops in the plaza

were closed. After the vehicle did not leave the parking lot, Officer Falconio

pulled behind the car in the lot. Officer Falconio did not activate his lights or

sirens, proceeded to call for backup, approached the vehicle, and knocked

on the driver’s window.       Appellant was behind the wheel of the vehicle;

however, the engine and lights were off.

      Appellant attempted to exit the vehicle rather than lower the window;

however, Officer Falconio closed the door and requested he open the window

until backup arrives. Appellant stated he could not do so because he did not

have the keys; however, the keys were visible in the rear of the vehicle.

After backup arrived, Officer Falconio opened the door and spoke to

Appellant. At this time Officer Falconio noticed Appellant exhibited a strong

odor of alcohol, bloodshot and glassy eyes, and was slurring his speech.

After directing Appellant through field sobriety tests, Officer Falconio

arrested Appellant for DUI.

      On June 9, 2016, Appellant filed an omnibus pre-trial motion including

a motion to suppress. The trial court held a hearing on Appellant’s motion

on August 25, 2016.       After denying Appellant’s motion, the trial court

conducted a non-jury trial, at the conclusion of which it found Appellant

guilty of DUI. On August 31, 2016, Appellant was sentenced to a period of

six months’ probation.        Appellant filed a timely notice of appeal on

September 29, 2016, and a concise statement of matters complained of on

                                      -2-
J-A07029-17



appeal on October 12, 2016.         The trial court issued a Pa.R.A.P. 1925(a)

opinion on December 5, 2016.

       Appellant raises one issue for review, which we quote verbatim.

       Whether the trial court erred in denying Appellant’s motion to
       suppress when he was detained for pulling into his own business,
       when such was closed, and thus the stop and subsequent
       detention was not supported by probable cause or reasonable
       suspicion of criminal activity.

Appellant’s Brief at 4.

       Our standard of review for a denial of a motion to suppress is well

established.

       [a]n appellate court may consider only the Commonwealth’s
       evidence and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record
       as a whole. Where the record supports the factual findings of
       the trial court, the appellate court is bound by those facts and
       may reverse only if the legal conclusions drawn therefrom are in
       error. However, it is also well settled that the appellate court is
       not bound by the suppression court’s conclusions of law.

Commonwealth v. Nguyen, 116 A.3d 657, 663-64 (Pa. Super. 2015)

(citations omitted).     “To determine whether a mere encounter rises to the

level of an investigatory detention, we must discern whether, as a matter of

law,   the     police   conducted   a   seizure   of   the   person   involved.”

Commonwealth v. Collins, 950 A.2d 1041, 1046 (Pa. Super. 2008)

(quoting Commonwealth v. Reppert, 814 A.2d 1196, 1201 (Pa. Super.

2002) (citations omitted)).     After review of the record, the briefs, and the

law, the trial court’s December 5, 2016 opinion adequately addresses

Appellant’s claim.      When Officer Falconio approached the vehicle, a mere

                                        -3-
J-A07029-17



encounter ensued, not an investigatory detention.    Officer Falconio merely

approached a parked vehicle in an empty parking lot at approximately 3:00

a.m.   He did not need reasonable suspicion or probable cause to do so.

Officer Falconio’s subsequent observations, as well as Appellant’s actions,

permitted Officer Falconio to transform this mere encounter into an

investigatory detention based upon articulable facts that suggested criminal

activity might be afoot.

       In conclusion, we find Appellant’s claim is meritless. Thus, we affirm

the judgment of sentence.       We direct that a copy of the trial court’s

December 5, 2016 opinion be attached to any future filings in this case.

       Judgment of sentence affirmed.

       Judge Olson joins the memorandum.

       Judge Strassburger files a concurring memorandum in which Judge

Stabile joins.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017




                                    -4-